Title: Thomas Jefferson to Bernard Peyton, 18 February 1818
From: Jefferson, Thomas
To: Peyton, Bernard


                    
                        Dear Sir
                        Monticello
Feb. 18. 18.
                    
                    I have taken the liberty of addressing to your care by mr Carr’s boats a plough to be forwarded to mr Peale in Philadelphia, and a box of seeds to be forwarded by water to Dr Hosack of N. York, for the botanical garden there, being the articles I formerly mentioned to you that I should be likely to trouble you with. I am glad of every occasion of assuring you of my friendship & respect.
                    
                        Th: Jefferson
                    
                 